Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating the prison disciplinary rule that prohibits the unauthorized use of a controlled substance after his urine twice tested positive for the presence of cannabinoids. The misbehavior report, positive test results for cannabinoids, supporting documentation and testimony at the hearing provide substantial evidence to support the determination of guilt (see Matter of Coppins v Cerio, 307 AD2d 486 [2003]). Contrary to petitioner’s assertion, the chain of custody establishes, and the testimony confirms, that petitioner’s urine sample was properly handled and the tests were performed in accordance with the appropriate testing procedures (see Matter of Yarbrough v Goord, 300 AD2d 725 [2002]; Matter of Tingue v McCoy, 299 AD2d 779 [2002]). Any *1027clerical error on the urinalysis test form was adequately explained during the hearing (see Matter of Uttinger v Goord, 284 AD2d 826 [2001]). Petitioner’s remaining contentions, including his procedural claim that the use of the telephone testimony was improper and that the hearing officer was unqualified and biased, have been reviewed and found to be without merit.
Cardona, P.J., Crew III, Carpinello, Mugglin and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.